United States Court of Appeals
      for the Federal Circuit
                 ______________________

             MICHAEL ALAN CROOKER,
               Plaintiff-Cross-Appellant

                            v.

                   UNITED STATES,
                  Defendant-Appellant
                 ______________________

                  2015-5056, 2015-5060
                 ______________________

    Appeals from the United States Court of Federal
Claims in No. 1:10-cv-00546-EDK, Judge Elaine Kaplan.
                 ______________________

                 Decided: July 12, 2016
                 ______________________

    JOHN HARDIN YOUNG, Sandler, Reiff, Lamb, Rosen-
stein & Birkenstock P.C., Washington, DC, argued for
plaintiff-cross-appellant.

    STEVEN MICHAEL MAGER, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, argued for defendant-appellant.
Also represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., STEVEN J. GILLINGHAM; SOPHIA Y. KIL,
Litigation Division, Office of the Chief Counsel, Bureau of
Alcohol, Tobacco, Firearms and Explosives, Washington,
DC.
                  ______________________
2                                           CROOKER   v. US



    Before NEWMAN, LOURIE, and CHEN, Circuit Judges.
PER CURIAM.
     Michael Alan Crooker is currently serving a fifteen-
year prison sentence imposed after he pled guilty to
charges of mailing a threatening communication and
possession of a toxin without registration. He received
credit toward this sentence for 2,273 days he spent im-
prisoned on a prior conviction for transportation of a
firearm in interstate commerce by a convicted felon, a
conviction that was overturned on appeal. Mr. Crooker
filed suit against the United States government under the
Unjust Conviction and Imprisonment Act (i.e., 28 U.S.C.
§§ 1495, 2513) and sought monetary damages for the time
he spent in prison on the subsequently overturned fire-
arm conviction, despite the sentencing credit he had
already received for that same period of imprisonment.
The Court of Federal Claims awarded Mr. Crooker the
statutory maximum for the first 1,259 of those days, a
total of $172,465.75.
    Each party appeals the court’s judgment. In its ap-
peal, the government argues that Mr. Crooker should
receive no money damages in view of the sentencing credit
he received. In his cross-appeal, Mr. Crooker argues that
he is entitled to damages for the full 2,273 days he spent
imprisoned on the overturned firearm conviction.
    Because the entirety of Mr. Crooker’s “unjust” impris-
onment has been applied to a “just” conviction and, as a
result, Mr. Crooker will spend no more time in prison
than he is legally required, we reverse the judgment below
and hold that Mr. Crooker is not entitled to any damages
under the Unjust Conviction and Imprisonment Act.
                      BACKGROUND
   Mr. Crooker has a long criminal history. The portion
of Mr. Crooker’s past relevant to this appeal began in
April 2004. That month, the U.S. Postal Inspection
CROOKER   v. US                                           3



Service received a tip that Mr. Crooker was engaged in
the illegal shipment of hazardous chemicals through the
mail. As part of its investigation of that tip, the Postal
Inspection Service confiscated, x-rayed, and ultimately
opened a package Mr. Crooker delivered to his local post
office for interstate shipment. The package contained an
air rifle and a homemade silencer. Investigators conclud-
ed that the silencer could be adapted for use with a fire-
arm. As a result, Mr. Crooker was arrested on June 23,
2004, for transportation of a firearm in interstate com-
merce by a convicted felon (the Firearm Charge).
     In conjunction with Mr. Crooker’s arrest, government
officials searched Mr. Crooker’s car and home. Officials
discovered a suspected explosive device in Mr. Crooker’s
car. An explosives expert performed a controlled detona-
tion of the device. At Mr. Crooker’s home, officials discov-
ered components for explosive devices and ingredients for
the toxins ricin and abrin. Officials later found weapons,
ammunition, and additional evidence of the manufacture
and possession of ricin during searches of the homes of
Mr. Crooker’s father and brother.
     The government asked the District Court for the Dis-
trict of Massachusetts that Mr. Crooker remain in deten-
tion pending trial on the Firearm Charge. The district
court agreed on August 27, 2004. The magistrate judge
explained:
   Although the charge itself, standing alone, would
   not call for detention, circumstances surrounding
   the charge, together with Defendant’s own threats
   and admissions in a series of letters written to
   this court and others, 1 makes clear that Defend-



   1     In one such letter, Mr. Crooker mailed the U.S.
Attorney’s office a threat to use ricin against government
officials.
4                                           CROOKER   v. US



    ant poses a real threat to the community at large,
    if not particular individuals as well. . . .
    As if these facts were not enough to demonstrate
    dangerousness, Defendant’s own correspondence
    . . . reveals erratic and threatening behavior on
    his part. As examples only, Defendant refers to
    Timothy McVeigh as a “martyr,” makes mention
    of his own threats against the Government, ex-
    presses admiration for Osama Bin Laden’s bril-
    liance, and threatens to continue to purposefully
    make weapons at the detention facility at which
    he presently resides.
J.A. 127–29.
    A jury convicted Mr. Crooker on the Firearm Charge
on July 11, 2006. Mr. Crooker was subsequently sen-
tenced to 262 months in prison. Mr. Crooker received full
credit toward his sentence for the over two years he spent
in pre-trial detention.
    The Court of Appeals for the First Circuit overturned
Mr. Crooker’s conviction on June 18, 2010. United States
v. Crooker, 608 F.3d 94 (1st Cir. 2010). The court held
that federal law prohibits the interstate transfer of a
silencer only where the possessor intends to use the
silencer with a firearm or where the possessor intends to
pass the silencer to someone he knows will use the silenc-
er with a firearm. Id. at 99. The court found no evidence
that Mr. Crooker intended that the silencer be used with
anything other than an air rifle. Id. The court thus
explained that while Mr. Crooker “deliberately skated
close to the edge of the law and took his chances with a
prosecution that the government was entitled to attempt,”
he could not be found guilty of the offense. Id. at 100.
Mr. Crooker was released from prison on September 13,
2010. He had been imprisoned for 2,273 days.
CROOKER   v. US                                         5



    Upon Mr. Crooker’s release from prison, he was im-
mediately arrested on charges contained in an indictment
dated December 4, 2007. The nine-count indictment
stemmed from the government’s investigation into the
toxins discovered in Mr. Crooker’s home and the homes of
his family members and the threats Mr. Crooker made to
the U.S. Attorney (the Toxin and Threat Charge).
Mr. Crooker pled guilty to two of the nine counts included
in the indictment, namely, mailing a threatening commu-
nication and possession of a toxin without registration.
As part of the plea agreement, the government and
Mr. Crooker agreed “that the time [Mr. Crooker] spent in
federal detention [on the Firearm Charge] should be
credited against his sentence in this case.” J.A. 166.
Mr. Crooker was sentenced to 180 months in prison. He
received a credit of 2,553 days toward this sentence,
which consisted largely of the 2,273 days he was impris-
oned on the Firearm Charge.
    On August 12, 2010, Mr. Crooker filed suit against
the government in the Court of Federal Claims under the
Unjust Conviction and Imprisonment Act. He claimed
that he was entitled to damages for the full period he was
imprisoned on the Firearm Charge. The parties cross-
moved for summary judgment on the issue of
Mr. Crooker’s entitlement to damages. On December 18,
2014, the court ruled in favor of Mr. Crooker in part and
in favor of the government in part. Crooker v. United
States, 119 Fed. Cl. 641, 644 (2014) (CFC Decision). It
awarded Mr. Crooker $172,465.75 in damages. Id. at 658.
The amount is equal to the statutory maximum for the
1,259 days Mr. Crooker spent in prison from the date of
his arrest on the Firearm Charge (i.e., June 23, 2004)
until the date he was indicted on the Toxin and Threat
Charge (i.e., December 4, 2007). Id. The court held that
Mr. Crooker was not entitled to damages beyond the date
of the indictment on the Toxin and Threat Charge be-
cause, on that date, the indictment—not the conviction on
6                                             CROOKER   v. US



the Firearm Charge—became the but-for cause of
Mr. Crooker’s imprisonment. Id. at 656–57.
    The government filed a timely appeal of the court’s
judgment and argues that Mr. Crooker should receive no
damages in view of the sentencing credit he received for
time served on the Firearm Charge. Mr. Crooker filed a
timely cross-appeal and argues that he should receive
damages for the entire term of his imprisonment on the
Firearm Charge. We have jurisdiction under 28 U.S.C.
§ 1295(a)(3).
                       DISCUSSION
    We review the Court of Federal Claims’ grant of
summary judgment de novo. Yant v. United States, 588
F.3d 1369, 1371 (Fed. Cir. 2009). “Summary judgment is
appropriate where there are no genuine issues of material
fact and the moving party is entitled to judgment as a
matter of law.” Id. “When ruling on a motion for sum-
mary judgment, all of the nonmovant’s evidence is to be
credited, and all justifiable inferences are to be drawn in
the nonmovant’s favor.” Id.
    The government offers two reasons why Mr. Crooker
is not entitled to any damages in this case. First, it
argues that Mr. Crooker received full credit toward his
lawful sentence on the Toxin and Threat Charge for every
day he spent imprisoned on the Firearm Charge; as such,
the government argues, Mr. Crooker is not entitled to
monetary damages for this same prison term. Second, the
government maintains that it had probable cause to
detain Mr. Crooker on the Toxin and Threat Charge prior
to (or soon after) his arrest on the Firearm Charge and
this probable cause served as an alternative (just) justifi-
cation for his imprisonment. In the alternative, the
government argues that the Unjust Conviction and Im-
prisonment Act does not permit damages for pre-trial
detention and, thus, the damages awarded to Mr. Crooker
should be reduced to exclude the two-plus years
CROOKER   v. US                                            7



Mr. Crooker spent in prison prior to his conviction on the
Firearm Charge.
    Mr. Crooker responds that he is entitled to damages
for every day he spent imprisoned on the Firearm Charge
under the plain language of the Unjust Conviction and
Imprisonment Act. He argues that nothing in that stat-
ute—or the statute related to sentencing credits—allows a
court to award damages for anything less than the full
term of an unjust imprisonment.
     We begin our analysis with the text of the Unjust
Conviction and Imprisonment Act. See Timex V.I., Inc. v.
United States, 157 F.3d 879, 882 (Fed. Cir. 1998) (refer-
ring to the statutory text as the “first and foremost ‘tool’”
of statutory interpretation). Under 28 U.S.C. § 1495:
    The United States Court of Federal Claims shall
    have jurisdiction to render judgment upon any
    claim for damages by any person unjustly convict-
    ed of an offense against the United States and im-
    prisoned.
The measure of damages flows from a separate statutory
provision, 28 U.S.C. § 2513(e):
    The amount of damages awarded shall not exceed
    $100,000 for each 12-month period of incarcera-
    tion for any plaintiff who was unjustly sentenced
    to death and $50,000 for each 12-month period of
    incarceration for any other plaintiff.
    At least as it relates to the contours of the “period of
incarceration” for which a successful plaintiff may receive
damages, the provision is not self-defining. It does not
specifically address whether the “period of incarceration”
includes pre-trial detention (nor does any other statutory
provision we have found). Likewise, no statutory provi-
sion specifically addresses whether the “period of incar-
ceration” should exclude those periods credited to another,
lawful sentence.
8                                             CROOKER   v. US



    Each party suggests we turn to the sentencing credit
statute, 18 U.S.C. § 3585, to resolve these issues—though
the parties differ as to the overall impact of the statute on
the case. Section 3585(b) reads as follows:
    Credit for Prior Custody.—A defendant shall be
    given credit toward the service of a term of im-
    prisonment for any time he has spent in official
    detention prior to the date the sentence commenc-
    es—
        (1) as a result of the offense for which the
        sentence was imposed; or
        (2) as a result of any other charge for
        which the defendant was arrested after
        the commission of the offense for which
        the sentence was imposed;
    that has not been credited against another sen-
    tence.
Mr. Crooker argues that because § 3585(b)(1) links his
pre-trial detainment for the Firearm Charge to his unjust
conviction, he is likewise entitled to damages for this
period of incarceration. Cross-Appellant’s Opening Br. 37
(“By providing a credit against a defendant’s sentence,
section 3585 would allow for the compensation of pre-trial
detention that was credited to the sentence for an unjust
conviction.”). The government does not disagree with Mr.
Crooker’s reading of this portion of the statute. Appel-
lant’s Opening Br. 34 (“We have consistently maintained
that section 3585 must be applied to this case, and section
3585 provides a clear and simple mechanism for the
recovery of pretrial damages for most plaintiffs that
would seek compensation (though not Mr. Crooker).”).
But the government then goes further and argues that
equal effect must be given to § 3585(b)(2). According to
the government, the sentencing credit given to Mr. Crook-
er under § 3585(b)(2) in effect transferred the entirety of
CROOKER   v. US                                           9



his time served on the Firearm Charge to the Toxin and
Threat Charge. Id. at 14 (“Here, because Mr. Crooker
received a full credit for every day he spent incarcerated
(pursuant to 18 U.S.C. § 3585(b)) against his toxin/threat
conviction, the time he spent imprisoned is connected to
the toxin/threat conviction, and not the firearms convic-
tion, and cannot serve as the basis for damages.” (empha-
sis in original)). Under this interpretation, no portion of
Mr. Crooker’s imprisonment remains linked to his “un-
just” conviction on the Firearm Charge and no damages
award is appropriate. Id.
    We agree with the parties that § 3585 is applicable to
the damages owed a successful plaintiff under the Unjust
Conviction and Imprisonment Act. Contra CFC Decision,
119 Fed. Cl. at 655 (“[T]he operation of the sentencing
credit statute has no bearing on the extent to which a
plaintiff is entitled to recover damages under the unjust
conviction statute.”). The Act expressly awards damages
to a wrongly convicted individual based on the length of
his “period of incarceration” for that unjust conviction. 28
U.S.C. § 2513(e). A sentence provides the link between
the “period of incarceration” and the unjust conviction.
See, e.g., 18 U.S.C. § 3581(a) (“A defendant who has been
found guilty of an offense may be sentenced to a term of
imprisonment.”). Therefore, it is wholly appropriate to
consult federal sentencing law when determining the
proper damages award under the Unjust Conviction and
Imprisonment Act.
    Applying    federal     sentencing    law—specifically
§ 3585(b)(2)—to this case makes clear that Mr. Crooker is
entitled to no damages.       The statute required that
Mr. Crooker receive full credit toward his sentence on the
Toxin and Threat Charge for each day he served for his
10                                            CROOKER   v. US



conviction on the Firearm Charge. 2             18 U.S.C.
§ 3585(b)(2). There is no dispute that Mr. Crooker indeed
received this benefit. Pursuant to the sentencing credit,
each day Mr. Crooker spent imprisoned on the Firearm
Charge transferred to his conviction on the Toxin and
Threat Charge. As a result, there remains no “period of
incarceration” associated with the Firearm Charge and no
damages are appropriate. See Oral Argument Tr. 19:04–
20:24 (counsel for Mr. Crooker conceding that at present
no portion of Mr. Crooker’s sentence is associated with his
“unjust” conviction on the Firearm Charge).
    This result is consistent with the intent of the Unjust
Conviction and Imprisonment Act. Timex, 157 F.3d at
882 (describing the importance of “thoroughly investi-
gat[ing] whether Congress had an intent on the matter”
when interpreting a statute). The Act “has the beneficent
purpose of attempting to compensate, as well as money
can compensate such an injury, the plaintiff for loss of his
liberty through an error on the part of his government.”
United States v. Lyons, 726 F. Supp. 2d 1359, 1365 (M.D.
Fla. 2010) (emphasis added) (quoting Osborn v. United
States, 322 F.2d 835, 839 (5th Cir. 1963)). Mr. Crooker
suffered no loss of liberty for his unjust conviction. Each
of the 2,273 days he spent imprisoned on the Firearm
Charge has been credited to his lawful sentence for the
Toxin and Threat Charge. He will not spend a single day
in prison longer than he is lawfully required. That the
precise dates of Mr. Crooker’s incarceration may have



     2  Mr. Crooker confirmed he would receive the sen-
tencing credit under § 3585 as part of his plea agreement
on the Toxin and Threat Charge. J.A. 166 (“The parties
agree, pursuant to 18 U.S.C. § 3585(b)(2), that the time
Defendant spent in federal detention [for his conviction on
the Firearm Charge] should be credited against his sen-
tence in this case.”).
CROOKER   v. US                                         11



occurred sooner in time than they otherwise would have
does not entitle him to monetary damages under the
statute.
    Our decision to deny Mr. Crooker monetary damages
in this case is likewise consistent with traditional rules
against double recovery. “[I]t goes without saying that
the courts can and should preclude double recovery by an
individual.” E.E.O.C. v. Waffle House, Inc., 534 U.S. 279,
297 (2002) (internal quotation marks and citation omit-
ted). Here, Mr. Crooker had the entirety of his imprison-
ment on the Firearm Charge credited to his sentence on
the Toxin and Threat Charge. He thus already received
compensation for his otherwise “unjust” imprisonment.
He is not entitled to monetary damages on top of this
compensation.
    For these reasons, we reject Mr. Crooker’s argument
that “[s]entence credits provided under 18 U.S.C.
§ 3585(b)(2) have nothing to do with compensation to
redress a prior wrongful imprisonment.”             Cross-
Appellant’s Opening Br. 25.          We also note that
Mr. Crooker undercuts his own argument by simultane-
ously advocating for application of 18 U.S.C. § 3585(b)(1)
to award him damages for his pre-trial detention. Id. at
37 (“By providing a credit against a defendant’s sentence,
section 3585 would allow for the compensation of pre-trial
detention that was credited to the sentence for an unjust
conviction.”). There is no logical reason to apply the
consecutive provisions of § 3585(b) in such an inconsistent
manner.
    Because we find that there is no “period of incarcera-
tion” attributable to Mr. Crooker’s “unjust” conviction on
the Firearm Charge, we hold that Mr. Crooker is entitled
to no damages under the Unjust Conviction and Imprison-
ment Act. As such, we need not address the parties’
additional arguments regarding whether certain portions
12                                       CROOKER   v. US



of Mr. Crooker’s imprisonment are compensable.
Mr. Crooker’s cross-appeal is therefore moot.
                     CONCLUSION
    For the foregoing reasons, we reverse the Court of
Federal Claims’ judgment in favor of Mr. Crooker and
hold that Mr. Crooker is not entitled to any damages
under the Unjust Conviction and Imprisonment Act.
                    REVERSED
                        COSTS
     No costs.